Exhibit 10.11

 

ASSIGNMENT AND ASSUMPTION OF

SALE, PURCHASE AND ESCROW AGREEMENT

 

THIS ASSIGNMENT is made and entered into as of this 28th day of January, 2009,
by and between HARVARD PROPERTY TRUST, LLC, a Delaware limited liability company
(hereinafter referred to as “Assignor”), and BEHRINGER HARVARD MULTIFAMILY OP I
LP, a Delaware limited partnership (hereinafter referred to as “Assignee”).

 

W I T N E S S E T H :

 

WHEREAS, Verandah Owner Limited Partnership, a Delaware limited partnership, and
Assignor have entered into that certain Sale, Purchase and Escrow Agreement
dated as of January 26, 2009 (the “Agreement”), relating to that certain land
and improvements located at 4620 N. Braeswood Avenue, Houston, Texas, known as
The Verandah at Meyerland Apartments, being more particularly described in
Exhibit A attached hereto and made a part hereof; and

 

WHEREAS, as permitted by the Agreement, Assignor and Assignee have agreed that
Assignor shall transfer and assign to Assignee all right, title and interest of
Assignor in and to the Agreement; and

 

WHEREAS, Assignor and Assignee have further agreed that Assignee shall expressly
assume all of the obligations of Assignor arising under the Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, Assignor and
Assignee hereby agree as follows:

 

1.                                       Transfer and Assignment.  Assignor
hereby sells, transfers, assigns and sets over to Assignee, its successors and
assigns, all right, title and interest of Assignor in and to the Agreement.

 

2.                                       Assumption of Obligations.  Assignee
hereby assumes and agrees to observe and perform all of the terms, covenants and
conditions of Assignor under the Agreement arising from and after the date of
this Assignment.

 

3.                                       Binding Effect.  This instrument shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, legal representatives, successors
and assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Assignment to be
executed by its duly authorized signatory as of the day and year first above
written.

 

 

ASSIGNOR:

 

 

 

HARVARD PROPERTY TRUST, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President — Corporate Development & Legal and Secretary

 

 

 

 

ASSIGNEE:

 

 

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

BHMF, Inc.,

 

 

 

a Delaware corporation,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

Executive Vice President — Corporate

 

 

 

 

Development & Legal and Assistant Secretary

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Being a tract or parcel containing 5.313 acres (231,427 square feet) of land
situated in the James D. Owen Survey, Abstract Number 612; being out of and a
part of Unrestricted Block 7, of MEYER PARK, SECTION 2, a subdivision plat of
record in Volume 142, Page 30, Harris County Map Records; and being out of and a
part of that certain tract of land (Tract One) conveyed to Aramco Services
Company as described in deed recorded under Harris County Clerk’s File
(H.C.C.F.) Number H104446, Harris County, Texas; and being that certain called
5.313 acre tract conveyed to Verandah IH-610, L.P. as described in deed recorded
under H.C.C.F. number W636306; and said 5.313 acre tract being more particularly
described by metes and bounds as follows (bearings are oriented to said record
plat):

 

BEGINNING at 1-inch iron rod found in the north right-of-way (R.O.W.) line of
Braeswood Boulevard (100 feet wide) and marking the most southerly southwest
corner of the aforesaid Block 7 and the herein described tract;

 

THENCE, North 06°18’24” West, along a southwest line of said Block 7, a distance
of 150.00 feet to an interior corner of said Block and the herein described
tract, from which a found 1-inch iron rod bears South 60°43’ West, 0.26 feet;

 

THENCE, South 71°35’50” West, along a southwest line of said Block 7, a distance
of 150.00 feet to the curved east R.O.W. line of Interstate Highway 610 (West
Loop South) (Width Varies) for the most westerly southwest corner of said Block
7 and the herein described tract and for a point of tangency of a non-tangent
curve to the right, from which a found 1-inch iron rod bears North 66°35’ West,
0.36 feet;

 

THENCE, Northerly, an arc distance of 288.32 feet along said east R.O.W. line
and the west line of said Block 7 and along said curve to the right, having a
central angle of 01°26’45”, a radius of 11,425.80 feet and a chord which bears
North 05°14’26” West, 288.31 feet to a 5/8-inch iron rod with plastic cap
stamped “Terra Surveying” set marking the northwest corner of the herein
described tract;

 

THENCE, departing said east R.O.W. line and over and across the aforesaid Aramco
Services Company tract, the following courses and distances:

 

North 89°49’01” East, a distance of 86.98 feet to a 5/8-inch iron rod with
plastic cap stamped “Terra Surveying” set for an interior corner of the herein
described tract;

 

South 45°41’49” East, a distance of 14.27 feet to a 5/8-inch iron rod with
plastic cap stamped “Terra Surveying” set for an interior corner of the herein
described tract;

 

North 89°49’01” East, a distance of 34.78 feet to a 5/8-inch iron rod with
plastic cap stamped “Terra Surveying” set for an interior corner of the herein
described tract;

 

North 44°49’01” East, a distance of 14.14 feet to a 5/8-inch iron rod with
plastic cap stamped “Terra Surveying” set for an interior corner of the herein
described tract;

 

North 89°49’01” East, a distance of 215.65 feet to a 5/8-inch iron rod with
plastic cap stamped “Terra Surveying” set for an interior corner of the herein
described tract;

 

--------------------------------------------------------------------------------


 

North 44°49’01” East, a distance of 52.57 feet to an “X” set in concrete for an
interior corner of the herein described tract;

 

North 89°49’01” East, a distance of 396.89 feet to “X” set in concrete set in
the curved west R.O.W. line of Meyer Park Drive (60 feet wide) and the east line
of the aforesaid Block 7 and marking a point of curvature of a non-tangent curve
to the left and the northeast corner of the herein described tract;

 

THENCE, Southerly, an arc distance of 170.01 feet along said west R.O.W. line
and the east line of said Block 7 and along said curve to the left, having a
central angle of 10°49’14”, a radius of 900.22 feet and a chord which bears
South 16°02’49” East, 169.76 feet to the most northerly end of a cutback-line
for the most easterly southeast corner of said Block 7 and the herein described
tract, from which a found 5/8-inch iron rod bears South 05°53’ East, 0.17 feet;

 

THENCE, South 23°32’34” West, along said cutback-line, a distance of 14.16 feet
to the aforesaid north R.O.W. line of Braeswood Boulevard for the most southerly
southeast corner of said Block 7 and the herein described tract, from which a
found 5/8-inch iron rod bears South 16°31’ East, 0.65 feet;

 

THENCE, South 68°32’34” West, along the common line of said north R.O.W. line
and the south line of said Block 7, a distance of 435.95 feet to a point of
curvature of a tangent curve to the right, from which a found 5/8-inch iron rod
bears South 19°40’ West, 0.22 feet;

 

THENCE, Southwesterly, an arc distance of 107.06 feet continuing along said
common line and said curve to the right, having a central angle of 01°04’14”, a
radius of 5,730.00 feet and a chord which bears South 69°04’41” West, 107.06
feet to a point of reverse curvature for a tangent curve to the left, from which
a found 5/8-inch iron rod bears South 62°55’ West, 0.20 feet;

 

THENCE, Southwesterly, an arc distance of 107.06 feet continuing along said
common line and said curve to the left, having a central angle, of 01°04’14”, a
radius of 5,730.00 feet and a chord which bears South 69°04’41” West, 107.06
feet to a point of tangency, from which a found 5/8-inch iron rod bears South
09°03’ East, 0.55 feet;

 

THENCE, South 68°32’34” West, continuing along said common line, a distance of
45.05 feet to the POINT OF BEGINNING and containing 5.313 acres (231,427 square
feet) of land.  This description is based on the Land Title Survey and plat made
by Terra Surveying Company, Inc., dated July 1, 2002, latest revision dated
April 27, 2005.  TSC Project Number 0038-0101-S.

 

--------------------------------------------------------------------------------